Citation Nr: 0331405	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-21 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  



Procedural history

The veteran served on active duty from November 1964 to 
November 1967.  Service in Vietnam is indicated by the 
evidence of record. 

In April 1998, the RO received the veteran's claim of 
entitlement to service connection for a low back disorder 
(claimed as a spine injury).  In a December 1998 rating 
decision, the RO denied the claim.  The veteran disagreed 
with the December 1998 rating decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal in October 1999.  

In February 2001, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  

Issue not on appeal

In a June 2003 decision, the Board denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The Board's decision is final.  See 38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  
Accordingly, that issue will be addressed no further herein.


FINDING OF FACT

Competent medical evidence does not relate the veteran's low 
back disorder to his military service or any incident 
thereof.




CONCLUSION OF LAW

A low back disorder was not incurred as a result of the 
veteran's military service, and such may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a low back disorder by finding that 
the claim was not well grounded.  The VCAA eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the February 2002 SSOC the RO 
denied service connection for a low back disorder based on 
the substantive merits of the claim.  Thus, any procedural 
defect contained in past RO adjudications which applied the 
now obsolete well groundedness standard has since been 
rectified.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's February 
2001 remand, by the remand itself, by the December 1998 
rating decision, by the August 1999 statement of the case 
(SOC), and by the February 2002 SSOC of the pertinent law and 
regulations and of the need to submit additional evidence on 
his claim.

The letter sent to the veteran in March 2001 was in response 
to the Board's February 2001 remand, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of that letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board concludes that the VCAA notification letter sent to 
the veteran in March 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the letter sent to the 
veteran did not include any limit in the amount of time the 
veteran had to respond.  

The Board notes that the Federal Circuit was concerned with 
the "premature denial" of a claim before the one-year period 
for submitting evidence had expired.  In other words, the 
Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, the veteran has literally had years to submit 
evidence in support of his claims (filed in April 1998), and 
in fact, he has done so.  It now appears that VA has all the 
information needed to decide the case.   It therefore appears 
quite pointless to require the veteran and VA to wait still 
longer to adjudicate this long-standing appeal when it is 
clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the various statement/supplemental 
statements of the case and the 90-days notice of transfer of 
the claims file to the Board that he had more time to submit 
evidence.  As it is clear that he has nothing further to 
submit, the adjudication of his claims by the Board at this 
time will proceed.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from the Irving 
Chiropractic College and from the Texas Department of 
Criminal Justice (TDCJ) in conjunction with his claim.  The 
RO requested those records in July 1998 and obtained the 
veteran's service medical records and pertinent medical 
records from TDCJ.  In September 1998, the RO received a 
response from its attempt to obtain records from the Irving 
Chiropractic College.  The response stated that the request 
had been sent to the Valley Ranch Chiropractic Clinic, and 
that they had no record of the veteran.  Following the 
February 2001 remand, the RO again requested records from the 
Irving Chiropractic College, this time at a different 
address.  In May 2001, the RO received a response from 
Chiropractic of Middle Irving stating that it had no records 
of the veteran and that the only chiropractic college in the 
area was in Dallas.  The Board finds that the RO has taken 
all reasonable steps to assist the veteran in obtaining 
identified medical records, and there is no indication that 
there exists any evidence which has a bearing on this issue 
which has not been obtained.

The veteran is currently incarcerated; numerous attempts to 
schedule examinations either at VA facilities or through TDCJ 
have been unsuccessful.  
VA has a statutory obligation to assist veterans in the 
development of their claims; the duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  38 U.S.C.A. § 5107(a) (West 2002); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 
8 Vet. App. 185, 191 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends to arranging for 
adequate evaluation within the prison facility, or if unable 
to do so, having him examined by a fee-basis physician or 
requiring a VA physician to examine him.  See Bolton, 8 Vet. 
App. at 191.

The record contains a September 1998 opinion of a VA 
physician which was based on a review of the records, 
including x-rays taken by TDCJ, and not on physical 
examination of the veteran.  In his substantive appeal, the 
veteran in essence contended that such records review is 
inadequate.

In response to the Board's February 2001 remand the RO 
attempted to arrange a VA examination.  A notation dated 
August 2001 shows that TDCJ would not allow the veteran to be 
examined at a VA facility, as he was considered a high risk.  
Although the veteran stated in January 1998 that he did not 
want to be examined by a TDCJ physician, in an April 2001 
statement he indicated that he would accept such an 
examination, but preferred a VA physician.  The RO then made 
attempts to arrange an examination to be conducted at TDCJ 
facilities; however, this could not be accomplished.  In June 
2003, the Board requested a file review and nexus opinion by 
a qualified physician.  That opinion was obtained and will be 
discussed in detail below.

The Board finds that the RO has made reasonable attempts to 
assist the veteran in obtaining a medical examination, and 
that further attempts to do so would be futile.  Further, as 
will be discussed below, the existence of a current back 
disability has been established via the medical records in 
the file.  A current examination of the veteran's physical 
condition is therefore not necessary to reach a decision in 
this case.  A nexus opinion is necessary and has been 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Under these circumstances, the Board believes that there is 
no prejudice to the veteran in proceeding without a current 
physical examination. 

In an April 2001 communication to the RO, the veteran 
appeared to indicate that his service medical records were 
incomplete, although he was not clear on this point.  He was 
not specific concerning what possible records were missing, 
and it appears that he was merely contending that his 
separation physical examination, which is of record, was 
inadequate.  In any event, the National Personnel Records 
Center noted that all records were submitted when it 
forwarded the file to the RO.  
The Board also notes that the existence of the in-service 
injury described by the veteran is shown in the records which 
have been obtained.  Therefore, obtaining additional service 
medical records, if they exist, would not benefit the 
veteran.  Under such circumstances, the Board does not 
believe that additional effort need be expended in attempting 
to locate additional service medical records.  See Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) [VA's . . . . "duty to assist" is 
not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim].  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  He submitted 
statements in advance of his claim in January 1998, in 
conjunction with his notice of disagreement in February 1999, 
and in conjunction with his substantive appeal (VA Form 9) in 
October 1999.  He also submitted a statement in April 2001.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  38 C.F.R. § 3.303(b) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The first Hickson element is satisfied.  The Board notes that 
a September 1998 radiographic study showed degenerative disc 
disease at L4-L5.  This was also suggested in a November 1988 
study.  

The second Hickson element is also met.  The veteran's 
service medical records show complaints of low back pain 
during service, although no chronic disability was ever 
diagnosed.  The veteran reported an automobile accident in 
June 1967.  Whiplash was suspected; however, x-rays taken in 
June 1967 were normal.  In July 1967, the veteran was noted 
to have injured his back while lifting boxes.  An acute 
lumbar strain was diagnosed.  In November 1967, the veteran 
complained of acute back pain with sudden onset, but with no 
reported injury.  A lumbar spasm was diagnosed.  On 
separation examination in October 1967, the examiner found 
some limitation of back motion, but noted that x-rays were 
negative; neurological testing was negative and no disability 
was evident.  

The Board additionally observes that there is no evidence of 
degenerative disease within the one year presumptive period 
after service.  Indeed, degenerative disc disease was not 
evident until decades after the veteran left military 
service.

With respect to the third Hickson element, medical nexus 
evidence, the Board notes that in June 2003, following 
several failed attempts by the RO to arrange an examination 
of the veteran, a physician reviewed the veteran's claim 
file.  
The examiner's opinion was not favorable to the veteran's 
claim.  The examiner reasoned that lumbar strains, as noted 
in service, are very common in the young population, such as 
military recruits.  However, the majority of patients with 
lumbar strains do not go on to have chronic low back pain.  
The reviewing physician also noted the lack of documentation 
in service of disc or bone injury which might have lead to 
further degenerative changes.  He stated that a simple strain 
of the lumbosacral spine would not cause degenerative changes 
within the spine.  He noted the September 1998 radiograph 
showing degenerative disc disease and stated that this is a 
very common finding in the general population.  The examiner 
concluded that he did not think that this current finding has 
anything to do with the lumbosacral sprain shown in service.  

The Board points out that there is an obvious typographical 
error in the June 2003 examination report.  The physician's 
opinion begins with the statement, mirroring the language 
used by the Board in its request, that "it is at least as 
likely as not that the veteran currently has a chronic 
disability which had its onset in service..."  However, 
despite this seemingly affirmative statement, the physician 
then went on to describe in detail why he finds that such a 
relationship is not likely.  The physician's reasoning has 
been set out above, and a reading of the opinion leaves no 
doubt that the physician concluded that a relationship 
between the veteran's military service and his current back 
disability was unlikely.  

The Board concludes that there is no doubt from a reading of 
the entire opinion that the initial sentence reflects a 
typographical or transcription error rather than the 
physician's opinion.  The Board has considered whether the 
opinion should be returned for clarification.  However, given 
the physician's clearly articulated reasoning in the 
remainder of his opinion, the Board finds that such a request 
would serve only to further delay the Board's decision with 
no prospect of additional benefit to the veteran.  See Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini, 
1 Vet. App. at 546.

The Board can identify no competent medical evidence that 
purports to relate the veteran's back disorder to service.  
The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that as a lay person without medical training the 
veteran is not competent to comment on medical matters such 
as date of onset or etiology of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In addition, there is no evidence of continuity of 
symptomatology of disability which would serve to establish a 
nexus to service.  The in-service medical evidence, which 
refers to acute problems such as "acute lumbar strain" and 
"lumbar spasm",  is not sufficient to establish a chronic 
back disability for purposes of 38 C.F.R. § 3.303(b).  
Moreover, following the veteran's separation from service in 
1967, the record is silent as to back complaints or treatment 
until December 1988, a period in excess of two decades.  This 
twenty year span following service is overwhelming evidence 
against a finding of continuity of symptomatology.  

In addition, there is no competent medical nexus evidence 
which serves to link the back disability to the veteran's 
military service.  See Voerth v. West, 13 Vet. App. 117, 120-
1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  As discussed in above, the one medical opinion of 
record is unfavorable to the veteran's claim.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a low back 
disorder that is related to his service.  The veteran's claim 
of entitlement to service connection for a low back disorder 
is accordingly denied.


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



